Exhibit 10.1 

  

AMENDMENT AND RESTATEMENT AGREEMENT 

 

This AMENDMENT AND RESTATEMENT AGREEMENT (this “Amendment Agreement”) is made as
of January 15, 2019 between Precipio, Inc., a Delaware corporation (the
“Company”) and Crede Capital Group LLC (“Crede”). 

 

WHEREAS, the Company and Crede have entered into a Settlement Agreement dated
March 12, 2018 (the “Settlement Agreement”) pursuant to which the Company agreed
to pay to Crede the total sum of One Million Nine Hundred and Twenty-Five
Thousand U.S. Dollars ($1,925,000.00 USD) (the “Settlement Amount”), in
accordance with the schedule and amounts set forth in Sections 2 of the
Settlement Agreement. As of the date hereof, the total Settlement Amount owed by
the Company to Crede is $1,450,000. 

 

WHEREAS the Company did not comply with its payment obligations for the months
of September 2018 – January 2019 and therefore the sum of $675,000 is
immediately due and payable to Crede in accordance with Section 2(b) of the
Settlement Agreement. 

 

WHEREAS, the Company and Crede wish to make certain amendments to the Settlement
Agreement on the terms set out herein and herewith so as to enable the Company
to provide Crede with an alternative means of payment of the Settlement Amount
(subject always to the terms contained in this Agreement).

 

WHEREAS Crede desires to accept, and the Company desires to issue, upon the
terms and conditions stated in this Settlement Agreement, a Convertible Note in
the amount of $1,450,000.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

§1. Definitions. Capitalized terms which are used herein without definition and
which are defined in the Settlement Agreement shall have the same meanings
herein as in the Settlement Agreement.

 

§2. Amendment to Settlement Agreement:

 

(a)Section 2(c) of the Settlement Agreement shall be deleted in its entirety and
be replaced with the following new section 2(c) which reads as follows:

 

“The Additional Installment Payments may be paid in cash in accordance with the
installment schedule set out in this Section 2(b) or by issuing to Crede
convertible note(s) in the form of Exhibit D (“Convertible Note”) for the total
Settlement Amount in reliance upon the exemption from securities registration
afforded by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933
Act”), and Rule 506(b) of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “SEC”) under the 1933 Act.

 

(b)A new Section 2(e) shall be added to the Settlement Agreement which would
reads as follows:

 

The Company shall, within ten (10) business days after the date hereof, file
with the SEC an initial registration statement on Form S-3 covering the maximum
number of registrable securities as shall be permitted to be included thereon in
accordance with applicable SEC rules, regulations and interpretations so as to
permit the resale of such registrable securities by Crede under Rule 415 under
the Securities Act. Crede and its counsel shall have a reasonable opportunity to
review and comment upon such registration statement and any amendment or
supplement to such registration statement and any related prospectus prior to
its filing with the SEC, and the Company shall give due consideration to all
such comments.

 

(c)A new Section 2(f) shall be added to the Settlement Agreement which reads as
follows:

 

“During the period commencing on the date of the Conversion Note and ending on
the date Crede no longer beneficially owns any Conversion Notes, Crede shall not
sell, on any given Trading Day, more than the greater of (i) $10,000 of common
stock (subject to adjustment for any stock splits or combinations, stock
dividends, recapitalizations or similar event after the date hereof) and (ii)
10% of the daily average composite trading volume of the Company’s common stock
as reported by Bloomberg, LP (subject to adjustment for any stock splits or
combinations, stock dividends, recapitalizations or similar event after the date
hereof) for such Trading Day.

 

 1 

 

 



§3. Representations and Warranties of the Company. The Company hereby represents
and warrants as follows:

 

(a) Authority, Etc. The execution and delivery by the Company of this Amendment
Agreement and the Company’s performance of this Amendment Agreement and the
terms of the Settlement Agreement as amended (i) are within the Company’s
powers, (ii) have been duly authorized by all necessary action on the part of
the Company, (iii) require no authorization or action by or in respect of, or
filing with, any governmental body, agency or official or any shareholder or
creditor of the Company, (iv) do not contravene, or constitute a default under,
any provision of (A) any Applicable Law, (B) the Charter Documents of the
Company, (C) any agreement, judgment, injunction, order, decree or other
instrument binding upon the Company.

 

(b) Enforceability of Obligations. This Amendment Agreement has been duly
executed and delivered by the Company. Each of this Amendment Agreement and the
Settlement Agreement as amended, constitutes the valid and legally binding
agreement of the Company, in each case enforceable in accordance with their
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally and general
principles of equity (regardless of whether enforcement is sought in equity or
at law).

 

(c) Issuance of Convertible Notes and underlying conversion shares: The issuance
of the Convertible Notes and the underlying conversion shares is duly authorized
and upon issuance in accordance with the terms of the Settlement Agreement,
shall be validly issued, fully paid and non-assessable and free from all
preemptive or similar rights, mortgages, defects, claims, liens, pledges,
charges, taxes, rights of first refusal, encumbrances, security interests and
other encumbrances (collectively “Liens”) with respect to the issuance thereof.
Upon issuance or conversion in accordance with the terms of the Convertible
Notes, the conversion shares, when issued, will be validly issued, fully paid
and nonassessable and free from all preemptive or similar rights or Liens with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. Subject to the accuracy of the
representations and warranties of Crede in this Agreement, the offer and
issuance by the Company of the Securities is exempt from registration under the
1933 Act.

 

(d) Acknowledgment Regarding Crede’s Acquisition of Securities: The Company
acknowledges and agrees that Crede is acting solely in the capacity of an arm’s
length acquiror with respect to the Convertible Notes and the transactions
contemplated hereby and thereby and that Crede is not (i) an officer or director
of the Company, (ii) an “affiliate” (as defined in Rule 144) of the Company
(iii) to its knowledge, a “beneficial owner” of more than 10% of the shares of
Common Stock (as defined for purposes of Rule 13d-3 of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)).

 

(e)        Transfer or Resale: Except as provided in the Settlement Agreement
with regard to the registration pursuant to Clause 2(d), Crede understands that
except as provided in the Convertible Notes and the conversion shares have not
been and are not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, (B) Crede shall have delivered to the
Company (if requested by the Company) an opinion of counsel, in a form
reasonably acceptable to the Company, to the effect that such securities to be
sold, assigned or transferred may be sold, assigned or transferred pursuant to
an exemption from such registration, or (C) Crede provides the Company with
reasonable assurance that such securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act (or a successor
rule thereto) (collectively, “Rule 144”); (ii) any sale of the securities made
in reliance on Rule 144 may be made only in accordance with the terms of Rule
144, and further, if Rule 144 is not applicable, any resale of the securities
under circumstances in which the seller (or the person through whom the sale is
made) may be deemed to be an underwriter (as that term is defined in the 1933
Act) may require compliance with some other exemption under the 1933 Act or the
rules and regulations of the SEC promulgated thereunder; and (iii) neither the
Company nor any other person is under any obligation to register the securities
under the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder. Notwithstanding the foregoing, the
securities may be pledged in connection with a bona fide margin account or other
loan or financing arrangement secured by the securities and such pledge of
securities shall not be deemed to be a transfer, sale or assignment of the
securities hereunder, and Crede effecting a pledge of Securities shall not be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement.

 



 2 

 

 

(f) The issuance of the Convertible Note regardless, until such time as Company
regains compliance with the terms of the Settlement Agreement, which for
avoidance of doubt, shall only occur through cash payments from the Company or
through the actual conversions of amounts under the Note, solely at Crede's
discretion, Crede shall have unfettered right to exercise the Confession of
Judgment.

  

§4. Representations and Warranties of Crede. Crede hereby represents and
warrants as follows:

 

(a)Organization; Authority. Crede is an entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization with
the requisite power and authority to enter into and to consummate the
transactions contemplated by this Amendment Agreement to which it is a party and
otherwise to carry out its obligations hereunder and thereunder.

  

(b)Accredited Investor Status: Crede is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D.

  

(c)Reliance on Exemptions: Crede understands that the Convertible Notes and the
securities are being offered and issued to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
Crede’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of Crede set forth herein in order to
determine the availability of such exemptions and the eligibility of Crede to
acquire the Convertible Notes and the securities.

 

§5. Transfer Agent Instructions; Legend

 

(a)Transfer Agent Instructions - The Company shall issue irrevocable
instructions to its transfer agent and any subsequent transfer agent (as
applicable, the “Transfer Agent”) in a form acceptable to Crede (the
“Irrevocable Transfer Agent Instructions”) to issue certificates or credit
shares to the applicable balance accounts at The Depository Trust Company
(“DTC”), registered in the name of Crede or its respective nominee(s), for the
conversion shares in such amounts as specified from time to time by Crede to the
Company upon conversion of the Convertible Notes. The Company represents and
warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 4 will be given by the Company to its
transfer agent with respect to the securities, and that the securities shall
otherwise be freely transferable on the books and records of the Company, as
applicable. If Crede effects a sale, assignment or transfer of the securities,
the Company shall permit the transfer and shall promptly instruct its transfer
agent to issue one or more certificates or credit shares to the applicable
balance accounts at DTC in such name and in such denominations as specified by
Crede to effect such sale, transfer or assignment. In the event that such sale,
assignment or transfer involves conversion shares sold, assigned or transferred
pursuant to an effective registration statement or in compliance with Rule 144,
the transfer agent shall issue such shares to Crede, assignee or transferee (as
the case may be) without any restrictive legend.

 

 3 

 



 

(b)Legends - Crede understands that the securities have been issued, or will be
issued in the case of the conversion shares, pursuant to an exemption from
registration or qualification under the 1933 Act and applicable state securities
laws, and except as set forth below, the securities shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

  

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

§6. Effectiveness. This Amendment Agreement shall be effective as of the date
first written above upon the execution and delivery of this Amendment Agreement
by the Company and Crede.

 

§7. Withdrawal/Reservation of Right: The Company agrees that, nothing contained
in this Amendment Agreement and despite the issuance of the Convertible Note to
Crede (a) shall be interpreted as if the Company has complied with its actual
payment obligations pursuant to the terms of the Settlement Agreement, which
compliance shall only occur through actual cash payments by the Company or
through conversion of amounts under the Convertible Note, and (b), shall be
deemed to modify, replace or supersede the Confession of Judgment or the terms
of enforceability thereof and Crede shall have the right at any time and at its
own discretion, as long as any amounts are due and payable under the Settlement
Agreement, to enforce the Confession of Judgment

 

§8. Miscellaneous.

 

(a)Except as amended and/or modified by this Amendment Agreement, the Settlement
Agreement is hereby ratified and confirmed and all other terms of the Settlement
Agreement shall remain in full force and effect, unaltered and unchanged by this
Amendment Agreement.

  

(b)This Amendment Agreement shall be governed by and construed in accordance
with the laws of the State of New York. Except as specifically amended by this
Amendment Agreement, the Settlement Agreement shall remain in full force and
effect. This Amendment Agreement is limited specifically to the matters set
forth herein and does not constitute directly or by implication an amendment or
waiver of any other provision of the Settlement Agreement.

  

[Signature page follows.]

 



 4 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and
Restatement Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.



 

 

PRECIPIO, INC. 



 



/s/ Ilan Danieli





By: Ilan Danieli



Title: CEO

 

 

 

  

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

  

 

 5 

 

  

CREDE’S SIGNATURE PAGE TO AMENDMENT AGREEMENT  

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

  

Signature of Authorized Signatory of Crede Capital Group LLC:
_________________________________________________

  

Name of Authorized Signatory:
_________________________________________________________________________________



Title of Authorized Signatory:
__________________________________________________________________________________

Email Address of Authorized Signatory:

 

 





 



Address for Notice:



 

Address for Delivery of Securities to Crede Capital Group LLC (if not same as
address for notice):



 

EIN Number: ______________________

Wire Instructions: __________________

 

 

 

[SIGNATURE PAGES CONTINUE]

 



 6 

 

 

 

 

 

 

 

